Exhibit 10.2

 

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

LOGO [g182209img009.jpg]

 

 

PUBLISHER: InfoSpace Sales LLC

 

  

 

PUBLISHER TAX ID: 91-2096717

 

 

Start Date: January 1, 2011

 

  

 

End Date: December 31, 2013

 

This Agreement shall terminate and supersede the Yahoo! Search Marketing-Yahoo!
Publisher Network Service Order #1-9935871 between Yahoo! Inc and Yahoo! Sarl,
on the one hand, and InfoSpace Sales LLC and InfoSpace, Inc., on the other hand,
dated November 26, 2007, as amended.

 

For clarity, this Agreement shall automatically renew for additional one year
periods unless either party gives notice of non-renewal at least 90 days before
the expiration of the then current term.

 

Publisher’s Offerings:

 

Sites: The websites owned and operated by Publisher as listed in Exhibit 1 to
this SO, plus additional websites owned and operated by Publisher as approved by
Yahoo! pursuant to this Agreement.

 

Syndicated Sites: The websites owned and operated by Publisher’s Affiliates, as
listed in Exhibit 1 to the Syndication Attachment, plus additional sites as
approved by Yahoo! pursuant to this Agreement.

 

Applications: The Applications owned and operated by Publisher’s Affiliates, as
listed in Exhibit 1 to the Software Attachment (“Affiliate Applications”), plus
the Publisher’s toolbar application and as private labeled by Publisher
(“Publisher Applications”), and such additional applications as approved by
Yahoo! pursuant to this Agreement.

 

 

Deployment of Services on Publisher’s Offerings:

 

[*]

 

Notwithstanding anything to the contrary in this Agreement, the Matched Ads
implementation shall not apply with respect to any European countries in the
Territory.

 

 

Implementation:

 

•          As shown in Attachment A and as described in this SO and Attachments

 

•          Branding: Publisher and Publisher’s Affiliates will display the Marks
substantially as shown in the Mockups and in accordance with the Trademark
License Attachment.

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

 

Compensation: For Paid Results, Yahoo! will pay Publisher the percentage of
Gross Revenue as set forth below:

 

(a)    From the Start Date through January 31, 2011:

 

[*]

 

(b)    From February 1, 2011 through the remainder of the Term:

 

[*]

 

  Send notices to:             INFOSPACE SALES LLC        YAHOO! INC. 601 108th
Ave. N.E., Suite 1200, Bellevue, WA 98004      3333 W. Empire Ave., Burbank, CA
91504 Fax: 425 201 6167    Attn: General Counsel        Fax: 818 524 3001   
Attn: General Counsel        YAHOO! SARL


ZA la Pièce No 4

Route de l’Etraz

1180 Rolle, Switzerland

         Fax: 44 20 7131 1775    Attn: Legal   Publisher and Yahoo! agree to
this Service Order and all Attachments and Exhibits. Signed:     INFOSPACE SALES
LLC      YAHOO! INC.     By:  

/s/ Michael Glover

     By:  

/s/ Al Echamendi

    Name:  

Michael Glover

     Name:  

Al Echamendi

    Title:  

Vice President Business Development

     Title:  

Sr. Director Business Development

   

INFOSPACE, INC. (as guarantor under Section 22 of Attachment B)

     YAHOO! SARL (“Y! Sarl”)     By:  

/s/ Michael Glover

     By:  

/s/ Jean-Christophe Conti

    Name:  

Michael Glover

     Name:  

Jean-Christophe Conti

    Title:  

Vice President Business Development

     Title:  

VP Head of Partnerships Europe

                            

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

EXHIBIT 1 TO SO

PUBLISHER OWNED AND OPERATED SITES

 

A. For markets located within the United States of America and Canada

[*]

 

B. For markets located within the Territory, excluding the United States of
America and Canada

[*]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

ATTACHMENT A - IMPLEMENTATION REQUIREMENTS

The following requirements apply to all Links and Results shown in the SO. Any
provisions concerning Links and Results not explicitly listed in the SO do not
apply to Publisher. Yahoo! Inc. is solely responsible for the Yahoo! rights,
obligations and duties described under this Agreement for the markets included
as part of the Territory within the Americas and Y! Sarl is solely responsible
for the Yahoo! rights, obligations and duties described under this Agreement for
all the markets included as part of the Territory outside of the Americas. The
use of the term “Yahoo!” throughout this Agreement shall refer to Yahoo! Inc. in
relation to the markets included as part of the Territory with the Americas and
shall refer to Y! Sarl in relation to all markets included as part of the
Territory outside of the Americas. The use of the term “Publisher” throughout
this Agreement shall refer to InfoSpace Sales LLC.

 

A. Requirements for all Links, Queries and Results

 

1. Publisher will implement all Links and Results generally as shown in the
Mockups.

 

2. Publisher will display the labels and headings shown in the Mockups (or any
labels, headings or notices required by law), with a nearby prominent link to a
webpage that explains that certain Results are sponsored advertising.

 

3. After a User submits a Query, Publisher will not intersperse or display any
interstitial content to the User prior to displaying the initial results page to
the User, which page may include Results as provided for hereunder. Publisher
will not cache Results [*] to process, organize and present results in response
to the Query with respect to which such Results were delivered. To the extent
Paid Search Results are displayed by Publisher, Publisher will display such Paid
Search Results [*].

 

4. The Results provided by Yahoo! will not exceed [*] for the full title and
description, unless otherwise agreed to by the parties. Publisher will not
truncate the full titles, descriptions and URLs provided by Yahoo!. Other than
as expressly allowed under the terms of this Agreement or as otherwise approved
by Yahoo! in connection with the display of Results through a particular
Publisher’s Offering, Publisher will not modify any part of the Results as
provided by Yahoo! to Publisher. Publisher will display Results in the language
provided by Yahoo!.

 

5. Publisher will include certain Links within each Publisher’s Offering as set
forth in the

 

Mockups or otherwise agreed to by the parties pursuant to the Agreement.
Publisher will not request Results by any means except the Links and will not
place Links that send Queries to Yahoo! on any website, software application or
email except for the Publisher’s Offerings. Publisher will use commercially
reasonable efforts to enable all of its Users to access and use the Links and
Results and to deliver all Queries from the Links within the Publisher’s
Offerings to Yahoo! every time a User enters a search into the Search Box or [*]
clicks on a Hyperlink, or navigates to an Ad Page. For purposes of
clarification, nothing in this Agreement is intended to or shall be interpreted
as prohibiting or in any manner restricting Publisher’s right to place Search
Boxes or other links on any website, software application, email or otherwise
that sends queries to and receives results from other results and content
providers, so long as such Search Box or other link does not send Queries to or
receive Results from Yahoo! without being approved in writing hereunder as a
Publisher’s Offering.

 

6. Publisher will not (a) redirect an User away from the Advertiser Landing Page
after the user clicks on a Result, (b) provide a version of the Advertiser
Landing Page different from the page the User would access by going directly to
the Advertiser Landing Page, (c) intersperse any content between Results and any
Advertiser Landing Page, or (d) minimize, remove or otherwise inhibit the full
and complete display of any Advertiser Landing Page.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

B. Additional Requirements for Matched Ads and/or Hyperlinks

 

1. The parties will agree in writing on the pages within the Publisher’s
Offerings that will display Matched Ads and/or Hyperlinks (“Ad Pages”), using,
as the parties may agree, either (a) a list of mutually agreed keywords or
(b) editorially or dynamically mapped keywords provided by Yahoo! or generated
using Yahoo!’s technology. All Affiliates must be approved in writing by Yahoo!
prior to implementing the keyword functionality described above. Publisher will
implement and display Matched Ads and/or Hyperlinks, to the extent provided by
Yahoo!, as agreed to by the parties as part of Yahoo!’s approval of such
Publisher’s Offering, to all Users who navigate to the Ad Pages. Yahoo! reserves
the right to require Publisher to stop using any keyword or any Matched Ads
and/or Hyperlinks on or in connection with any Publisher’s Offering for any
reason or no reason upon notice to Publisher. Following such notice, Publisher
will promptly comply with such request.

 

2. Publisher will use commercially reasonable efforts to display Matched Ads
and/or Hyperlinks at the same time as it displays the other content on the Ad
Page.

 

3. Once a user arrives at an Ad Page, Publisher will not send Yahoo! additional
Queries for Matched Ads until the User navigates to a new Ad Page or refreshes
the Ad Page.

 

4. In order for Yahoo! to provide dynamic mapping of Matched Ads, Publisher
acknowledges that Yahoo! will crawl the content within Publisher’s Offerings and
will store and use limited information from Publisher’s Offerings, solely to the
extent needed for Yahoo!’s matching technology to function.

 

C. Additional Requirements for Paid Search and/or Web Search during the Term

Unless otherwise agreed by Yahoo! as part of its approval of a Site or
Syndicated Site, the following additional requirements for Paid Search and/or
Web Search will apply during the Term:

 

1. Publisher will [*], in each such case if and when such Paid Search Results
are made

 

available by Yahoo! in accordance with the terms and conditions of this
Agreement.

 

2. [*].

 

3. [*]. “Commercial Query” means a keyword or keyword phrase that receives a
DYMS score of 90 to 99. Generally, the number of keywords and phrases that
receive a DYMS score of 90 to 99 represent the top 6-12% of Publisher’s top
commercial keywords or phrases in terms of economic performance and represent
Publisher’s top commercial keywords or phrases. In the event Publisher changes
its DYMS rating scale, Publisher will adjust the score provided for hereunder so
that the score will continue to represent Publisher’s top 6-12% commercial
keywords and phrases. Publisher represents, warrants and covenants that its DYMS
technology and any successor technology is and will be throughout the Term based
on actual user behavior, uniformly applied by Publisher to determine the degree
of commerciality of keywords and phrases. Publisher’s use of its DYMS technology
will be non-discriminatory against Yahoo! relative to paid search listings from
any other party (“Third-Party Paid Results”).

 

4. [*].

 

5. Publisher acknowledges and agrees that [*] are not intended to and will not
be used to circumvent the intent of the parties to display Paid Search Results
[*].

 

6. The parties will meet at least once per quarter during the Term to discuss in
good faith other optimization initiatives.

 

D. [*].

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

MOCKUPS

As approved in writing by Yahoo!.

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

EXHIBIT 1 TO ATTACHMENT A

[*]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

ATTACHMENT B – TERMS AND CONDITIONS

 

The parties agree to the following:

The agreement of the parties consists of the Service Order and all Attachments
and Exhibits (“Agreement”).

1. License. During the Term and subject to Publisher’s compliance with this
Agreement, Yahoo! grants to Publisher a limited, non-exclusive, non-assignable
(except as provided in Section 25), non-transferable, non-sublicensable (except
as explicitly provided for under this Agreement to Affiliates approved in
accordance with the Syndication Attachment), royalty-free worldwide right and
license to use and display the Links on and in the Publisher’s Offerings, send
Queries from Publisher’s Offerings to Yahoo! and to use, transmit and display
the Results provided by Yahoo! on and through Publisher’s Offerings, solely for
purposes contemplated in this Agreement. The above license includes the limited
right to use and reproduce the software code and/or URLs that allow Publisher to
create Links, send Queries from Publisher’s Offerings to Yahoo! and receive,
transmit and display Results.

2. Services. Yahoo! will use commercially reasonable efforts to respond to
Queries by delivering Results or a response that no Results are being delivered.
[*]. Publisher further acknowledges and agrees that, except as provided in this
Agreement, Publisher will not be entitled to, nor seek, [*]. By way of example,
and without limitation, under the Search Platform, Advertisers will have the
ability to [*]. Yahoo! reserves the right (i) [*].

3. Publisher’s Offerings. This Agreement applies to the Publisher’s Offerings as
defined in Section 31 below.

4. Future Offerings. Publisher will use best efforts to notify Yahoo! of any
additional websites or software applications owned by Publisher for use or
distribution to end-users that include (or that Publisher anticipates will
include) search functionality or paid listings. The parties may amend the SO to
include such additional offerings.

5. Compensation.

(a) “Gross Revenue” means the amount earned from Advertisers solely from the
Paid Results shown on Publisher’s Offerings in each of the Territories. [*].

6. Payment. For each month during the Term, Yahoo! or Yahoo! Related Parties
will pay Publisher in accordance with the Compensation section of the SO within
forty-five (45) days after the end of the calendar month in which the relevant
Results appeared on Publisher’s Offerings (“Payment Period”). All payments
(a) with respect to the U.S. and Canada will be made in US dollars, (b) with
respect to the United Kingdom will be made in British pounds, and (c) with
respect to all other countries in the Territory will be made in Euros. If
Advertisers pay in any other currency besides US dollars, Yahoo! will calculate
payment using the average exchange rate as published by a nationally recognized
source (e.g., Oanda). If the Territory includes countries other than the United
States, Publisher acknowledges that payment will only be made after Publisher
fulfills Yahoo!’s invoicing requirements. Yahoo! may offset payments by any
amounts Publisher owes to Yahoo!. In the event that Yahoo! refunds amounts to
Advertisers in excess of its payment to Publisher and there are no future
payments to Publisher to offset against, Publisher will pay Yahoo! for such
amounts within [*] days of Yahoo!’s request. Yahoo! may make payments only when
Publisher’s balance exceeds US $250.00 (or until termination or expiration of
this Agreement). Except as specifically set forth in this Section, Yahoo! will
retain all revenues derived from or in connection with its services.

7. Reports. Yahoo! will provide Publisher with a monthly report describing in
reasonable detail how the payments provided for hereunder were determined and
will provide Publisher with access to preliminary daily data on the performance
of the Results on Publisher’s Offerings. Such data will include estimates of
each of the following metrics: [*]. All reports provided to Publisher hereunder,
whether in written or electronic form, are the Confidential Information of
Yahoo!; provided that any

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

information and metrics that are specific to Publisher and/or Publisher’s
Affiliates business and use of the Yahoo! services and Results hereunder as part
of any Publisher’s Offering are confidential and proprietary information as
between Publisher and Yahoo! and will be governed by the confidentiality
provisions of this Agreement; provided further that, notwithstanding anything
else contained herein, Yahoo! may disclose such Confidential Information to
Yahoo! Related Parties, subject to their obligation to keep such information
confidential.

8. Audits. [*] each year during the Term and for [*] after the Term, at the
expense of the auditing party, Publisher and Yahoo! may review the other party’s
records to confirm compliance with the terms of this Agreement. Notwithstanding
the prior sentence, if the auditing party has a reasonable belief that the other
party is not complying with the terms of this Agreement, then the auditing party
shall be entitled to conduct a second audit during such one-year period and [*].
All audits under this section must be during normal business hours, must not
unduly interfere with the party being audited and must be performed through a
reputable, independent certified public accounting firm reasonably acceptable to
the other party (the “Audited Party”). Prior to an audit, the party requesting
the audit will require the auditor to sign a confidentiality agreement
reasonably similar to the form of the Audited Party’s standard confidentiality
agreement. All information received by either party in connection with an audit
under this Section 8 shall be subject to the confidentiality obligations of this
Agreement. Such audit shall occur during business hours upon at least [*] notice
and shall be conducted in accordance with generally accepted auditing standards,
if applicable, and the reviewer may disclose only whether or not the Audited
Party is in compliance, and the degree and amount of any non-compliance, and may
not disclose other information (including to the auditing party) without written
consent of the Audited Party. [*].

9. Ownership. As between Yahoo! and Publisher, all right, title and interest in
Links, Results, and Marks are exclusively owned by Yahoo!, its licensors and/or
its Advertisers, and all right, title and interest in Publisher’s Offerings, the
Publisher Content

and the Publisher trademarks, including Publisher’s Search Boxes, are
exclusively owned by Publisher and/or its licensors.

10. No Implied Licenses. Each party reserves any rights not expressly granted
and disclaims all implied licenses, including implied licenses to trademarks and
patents.

11. Responsibility for Publisher’s Offerings. Publisher and its Affiliates are
solely responsible for the ownership, development, maintenance and operation of
Publisher’s Offerings and the Publisher Content. [*]. Other than the placement
obligations and express limitations and restrictions set forth in this
Agreement, Yahoo! has [*]. Notwithstanding the foregoing, Publisher will provide
at least 10 business days’ prior notification to Yahoo! of any material change
in the content, design or architecture of any of Publisher’s Offerings that
would materially change the target audience or materially affect the
implementation or display of the Links or the Results with respect to such
offering.

12. Traffic Quality. For each Query and each click on a Paid Result, Publisher
will provide: (a) the User agent; (b) the full unencrypted Internet Protocol
address of the User (unless such provision is in violation of applicable law, in
which case the parties agree to work in good faith and use commercially
reasonable efforts to provide Yahoo! with such information in a form and manner
that complies with applicable law); and (c) the serve URL (in such form as
mutually agreed upon by the parties). To the extent Yahoo! requests in writing
that Publisher provide any additional data for use by Yahoo! in connection with
ad serving and quality systems, Publisher will [*] provide such additional data;
provided that, the provision of such data to Yahoo! does not violate any
applicable law, rule or regulation. Publisher will provide this information
along with the Internet Protocol address of its own or the Affiliate’s server,
as the case may be, at the time a Query is sent to Yahoo! and when a user clicks
on a Paid Result. For clarity, Publisher will not share any personally
identifiable information with Yahoo! as part of sending Queries to Yahoo!
hereunder (incidental transmission of personally identifiable information by a
User is excluded).

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

Additionally, Publisher will utilize the URLs and other source feed indicators
designated from time to time by Yahoo!. The parties will cooperate [*] to
minimize automated or fraudulent traffic. Yahoo! will have no obligation to make
payments (i) in instances when Publisher has failed to utilize designated source
feed indicators correctly and Yahoo! cannot, using its routine business
practices, accurately identify the source of associated Gross Revenue, or
(ii) for any amounts generated from automated or fraudulent traffic. Yahoo!
shall determine the validity of all traffic using commercially reasonable
standards.

13. Confidentiality. A party receiving Confidential Information agrees (a) not
to disclose any Confidential Information to any third parties, (b) not to use
any Confidential Information for any purposes except to carry out its rights and
responsibilities under this Agreement and (c) to keep the Confidential
Information confidential using the same degree of care the receiving party uses
to protect its own confidential information, as long as it uses at least
reasonable care. If either party receives a subpoena or other validly issued
judicial process requesting, or is required by a government agency (such as the
SEC) to disclose, Confidential Information of the other party, then the
receiving party shall promptly notify disclosing party (in every event prior to
disclosure of confidential Information) and shall reasonably cooperate to seek
confidential treatment, including the incorporation of reasonably requested
proposed redactions, and to obtain an appropriate protective order to preserve
the confidentiality of the Confidential Information. All obligations under this
Section survive until the latter of 3 years after termination of the Agreement
or until such information is in the public domain. The parties intend the
foregoing to provide the maximum protection for each party’s respective trade
secrets. Yahoo! acknowledges and agrees that, subject to the exclusions set
forth in the definition of Confidential Information in Section 31 of this
Attachment B, any information Publisher provides to Yahoo! hereunder for the
purpose of obtaining or maintaining Yahoo!’s approval of an Affiliate or
Syndication Site or Application, including without limitation the identity of
any potential third-party affiliate or information regarding such third-party,
its websites and applications, (i) is Publisher’s

Confidential Information subject to the confidentiality and non-disclosure
provisions of this Agreement, (ii) is provided to Yahoo! in strict confidence
for the sole and limited purpose of obtaining and maintaining Yahoo!’s approval
hereunder, and (iii) may not be used by Yahoo! for any other purpose, including
any sales or marketing efforts.

 

14. [*].

15. Publisher Representations and Warranties. Publisher represents and warrants
to Yahoo! that: (a) it has full power and authority to enter into this
Agreement, and to carry out all of the obligations hereunder; (b) the tax
identification number set forth herein is Publisher’s correct social security or
federal tax identification number; (c) Publisher owns all right, title and
interest in and to, and/or has the necessary rights to operate, the Sites; and
(d) that its performance under this Agreement will conform to applicable laws
and government rules and regulations in the Territory. If any of the
representations and warranties contained in this Section 15 prove to be untrue,
then (i) such event shall not be deemed a default by Publisher under this
Agreement and (ii) except with respect to matters related to the Confidential
Information of Yahoo! or any Yahoo! Related Parties, or as otherwise expressly
set forth in this Agreement, Yahoo!’s sole and exclusive remedy for any breach
of the representations and warranties herein shall be to enforce the
indemnification obligations contained in Section 17 below.

16. Yahoo! Indemnification. With respect to claims or actions against one or
both parties by third parties, insofar as such claim, demand or action is [*].
Publisher must approve any settlement of any such claim to the extent that such
settlement admits liability on Publisher’s or Parent’s behalf, or imposes any
restrictions on Publisher or Parent. Yahoo! may, at its option, elect to have
Publisher defend and/or settle the claim on its own behalf, using counsel
reasonable acceptable to Yahoo!; in that case Yahoo! shall, in addition to its
obligations under (ii) above, reimburse Publisher or Parent for its actual and
reasonable attorney’s fees and other costs of defending and/or settling the
claim (so long as those fees and costs were approved by Yahoo! in advance). [*].

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

17. Publisher Indemnification. With respect to claims or actions against one or
both parties by third parties, insofar as such claim, demand or action is [*].
Yahoo! must approve any settlement of any such claim to the extent that such
settlement admits liability on Yahoo!’s or Yahoo!’s behalf, or imposes any
restrictions on Yahoo! or a Yahoo! Related Party. Publisher may, at its option,
elect to have Yahoo! or the Yahoo! Related Party defend and /or settle the claim
on its own behalf, using counsel reasonable acceptable to Publisher; in that
case Publisher shall, in addition to its obligations under (ii) above, reimburse
Yahoo! or the Yahoo! Related Party for its actual and reasonable attorney’s fees
and other costs of defending and/or settling the claim (so long as those fees
and costs were approved by Publisher in advance). [*].

 

18. DISCLAIMER OF WARRANTIES.

(a) WARRANTY DISCLAIMER BY PUBLISHER. OTHER THAN THE WARRANTIES SET FORTH IN
THIS AGREEMENT, PUBLISHER MAKES NO OTHER WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, STATUTORY OR OTHERWISE, REGARDING THE PUBLISHER’S OFFERINGS OR THE
METASEARCH SERVICES OF PUBLISHER, AND PUBLISHER SPECIFICALLY DISCLAIMS ANY
IMPLIED WARRANTIES OF NONINFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE. PUBLISHER DOES NOT WARRANT THAT THE OPERATION OF THE
PUBLISHER METASEARCH SERVICES WILL BE UNINTERRUPTED OR ERROR-FREE. FURTHERMORE,
EXCEPT AS PROVIDED IN THIS AGREEMENT, PUBLISHER DOES NOT MAKE ANY
REPRESENTATIONS REGARDING THE USE OR THE RESULTS OF THE USE OF THE PUBLISHER
METASEARCH SERVICES IN TERMS OF THEIR CORRECTNESS, ACCURACY, RELIABILITY OR
OTHERWISE.

(b) WARRANTY DISCLAIMER BY YAHOO!. OTHER THAN THE WARRANTIES SET FORTH IN THIS
AGREEMENT, YAHOO! MAKES NO OTHER WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, STATUTORY OR OTHERWISE, REGARDING THE YAHOO! SERVICES AND THE RESULTS,
OR FOR

ANY WEBSITES THAT CAN BE LINKED TO OR FROM THE RESULTS AND YAHOO! SPECIFICALLY
DISCLAIMS ANY IMPLIED WARRANTIES OF NONINFRINGEMENT, MERCHANTABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE. YAHOO! DOES NOT WARRANT THAT THE OPERATION OF THE
SERVICES WILL BE UNINTERRUPTED OR ERROR-FREE. FURTHERMORE, YAHOO! DOES NOT MAKE
ANY REPRESENTATIONS REGARDING THE USE OF THE SERVICES IN TERMS OF THEIR
CORRECTNESS, ACCURACY, RELIABILITY OR OTHERWISE.

(c) ADDITIONAL WARRANTY DISCLAIMER. EXCEPT AS PROVIDED IN THIS AGREEMENT,
NEITHER PUBLISHER NOR YAHOO!, NOR THEIR LICENSORS, MAKES ANY WARRANTY WHATSOEVER
WITH REGARDS TO THE FEATURES, FUNCTIONS, PERFORMANCE QUALITY, OR OTHER
CHARACTERISTICS OF THE SERVICES AND PRODUCTS EACH PARTY PROVIDES.

19. LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
NEITHER PARTY WILL BE LIABLE FOR ANY LOST PROFITS, COSTS OF PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES, OR FOR ANY OTHER INDIRECT, SPECIAL, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, HOWEVER CAUSED, AND UNDER WHATEVER CLAIM OR THEORY OF LIABILITY
BROUGHT (INCLUDING, WITHOUT LIMITATION, UNDER ANY CONTRACT, NEGLIGENCE OR OTHER
TORT THEORY OF LIABILITY) EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER PARTY WILL BE LIABLE
FOR DIRECT DAMAGES IN EXCESS OF THE GREATER OF [*].

INFOSPACE SHALL NOT BE LIABLE TO YAHOO! OR ANY OTHER PARTY FOR ANY DAMAGES
ARISING FROM THIRD PARTY UNAUTHORIZED ACCESS OR USE OF THE

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

11



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

INFOSPACE METASEARCH SERVICES, UNLESS SUCH UNAUTHORIZED USE ARISES FROM
INFOSPACE’S NEGLIGENCE OR WILLFUL MISCONDUCT. YAHOO! SHALL NOT BE LIABLE TO
INFOSPACE OR ANY OTHER PARTY FOR ANY DAMAGES ARISING FROM THIRD PARTY
UNAUTHORIZED ACCESS OR USE OF THE YAHOO! SERVICES UNLESS SUCH UNAUTHORIZED USE
ARISES FROM YAHOO!’S NEGLIGENCE OR WILLFUL MISCONDUCT.

NOTWITHSTANDING THE FOREGOING, THE ABOVE EXCLUSIONS AND LIMITATIONS OF LIABILITY
WILL NOT APPLY TO [*].

20. Abuse of Services. Unless specifically allowed or otherwise approved by
Yahoo! in writing under this Agreement, [*]:

[*]

 

21. Suspension and Termination.

Notwithstanding anything else in this Agreement to the contrary, but without
limiting any of Yahoo!’s rights under the Agreement, in the event of a breach or
violation of one or more terms or conditions of this Agreement by an Affiliate
or Syndication Site without Publisher’s knowledge or consent, [*].

(a) Material Breach: Except where this Agreement provides otherwise, either
party may terminate this Agreement if the other party fails to cure any material
breach of this Agreement within [*] of notice thereof, or if such breach is not
amenable to cure [*]. When Yahoo! is the non-breaching party, Yahoo! may [*].
When Publisher is the non-breaching party, Publisher may [*]. In addition,
either party may suspend performance and/or terminate this Agreement upon [*]
prior written notice if the other party makes any assignment for the benefit of
creditors or files or has filed against it any petition under bankruptcy law.

(b) Material Change: In the event of a material change (as described in
Section 11 of Attachment B above) that Yahoo! does not approve, Yahoo! will [*].
If Publisher does not or is not able to [*], Yahoo! may suspend or terminate the
provision of Yahoo!’s services and Results with respect to such Publisher
Offering [*].

(c) Complaints: If Yahoo! receives [*] complaints about Publisher, an Affiliate
or any Publisher’s Offering [*], then, without limitation of any other
termination rights provided in this Agreement and subject to the notice, cure
and suspension provisions set forth above in subsection (a) of this Section 21,
Yahoo! may [*]. However, Yahoo! may [*].

(d) Abuse of Service Violations: If any provision of Section 20 (Abuse of
Services) is violated, Yahoo! may immediately suspend services to the offending
Publisher Offering or Affiliate, subject to the provisions set forth in
Section 20. If Publisher or Affiliate fails to cure any such violation within
[*] after Yahoo! informs Publisher of the violation or if Publisher or Affiliate
fails to provide Yahoo! with reasonable assurances that there will be no further
violations in response to a written request from Yahoo!, then Yahoo! may
withdraw its approval and terminate this Agreement with respect to such
violating Publisher Offering or Affiliate immediately upon notice without
liability to Publisher or any Affiliate except for any undisputed compensation
due to Publisher through the date of termination. [*].

(e) Trademark License Violation: If Publisher or any Affiliate engages in any
action that Yahoo! determines, [*], disparages or devalues the Marks or Yahoo!’s
or its licensors’ reputation or goodwill in the Marks, Yahoo! will [*].

(f) Applications: Yahoo! may terminate or suspend services with respect to an
Application or all similar types of Applications immediately upon notice, in the
event of any of the following:

i. The existence of a claim eligible for indemnity relating to an Application;

ii. The existence of any governmental action or investigation related to an
Application and/or the distribution of the Application;

iii. Adverse publicity or media attention related to an Application;

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

iv. Yahoo!’s reasonable belief that an Application and/or the distribution of
the Application may cause liability to Yahoo!, any Yahoo! Related Party, or any
Advertisers;

v. Publisher’s distribution of Results to or via an Application that is not
Certified (unless a request for Certification is pending and such Application
otherwise complies with the terms and conditions of the Software Attachment) or
whose Certification has lapsed.

Notwithstanding the foregoing, if Yahoo! determines, in its sole discretion,
that [*].

(g) Syndicated Sites: If Publisher or an Affiliate fails to comply with any
requirements under the Syndication Attachment, Yahoo! may [*]; provided that, if
there has been a previous instance of non-compliance by the Publisher or such
Affiliate, then Yahoo! may terminate Publisher’s syndication rights with respect
to such Affiliate without any cure period.

[*]

 

(h) [*]

(i) Traffic Quality Shortfall: If the traffic quality score for any Publisher’s
Offering for any calendar month is less than [*] on the Traffic Quality Scale
(where, for example, a 5 on a scale of 1-10 is 50%), Yahoo! may notify Publisher
of such traffic quality score and, in such event, will provide Publisher with
such information as reasonably requested by Publisher to determine the nature
and scope of the traffic quality score shortfall. [*], Yahoo! may suspend the
provision of its services and Paid Results to such Publisher Offering upon
written notice to Publisher. Publisher acknowledges that Yahoo! may modify the
method it uses to measure traffic quality from time to time in its sole
discretion; provided that, such method is applied consistently to all Yahoo!
search marketing publishers.

 

(j) [*]

(k) Cooperation. In any event giving rise to the suspension or termination
rights of Yahoo! in this Section 21, Yahoo! will

provide reasonable cooperation to Publisher to assist Publisher with
(i) identifying the cause, and (ii) identifying and implementing a remedy.

(l) Change of Control: Yahoo! may terminate this Agreement immediately without
liability upon the existence of a Change of Control by Publisher or Parent;
provided that, Yahoo! must exercise such right of termination within [*] of
receiving notice of such Change of Control or Yahoo!’s right of termination
shall expire. “Change of Control” means (i) a merger, consolidation or other
reorganization to which Publisher or Parent is a party, if the individuals and
entities who were stockholders (or partners or members or others that hold an
ownership interest) of Publisher or Parent immediately prior to the effective
date of the transaction have “beneficial ownership” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of less than fifty
percent (50%) (or 80% if such transaction involves a Named Company) of the total
combined voting power for election of directors (or their equivalent) of the
surviving entity following the effective date of the transaction,
(ii) acquisition by any entity or group of direct or indirect beneficial
ownership in the aggregate of then issued and outstanding securities (or other
ownership interests) of Publisher or Parent in a single transaction or a series
of transactions representing in the aggregate fifty percent (50%) or more (or
20% or more if such transaction or series of transactions involves a Named
Company) of the total combined voting power of Publisher or Parent, or (iii) a
sale of all or substantially all of Publisher’s or Parent’s assets. “Named
Company” [*], or any of their subsidiaries or affiliates.

(m) In addition to the rights set forth elsewhere in this Agreement, Yahoo! may
terminate this Agreement with respect the Australian market located within the
Territory upon seven (7) days’ prior written notice for any reason or no reason,
provided that, Yahoo! may exercise such termination right upon 24 hours’ prior
written notice for reasons related to fraudulent, suspicious or lower quality
traffic with respect to the Australian market.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

22. Parent Guaranty.

Parent hereby unconditionally guarantees to Yahoo!, as and for its own debt,
until final and indefeasible payment thereof has been made, the punctual and
faithful performance, keeping, observance, and fulfillment by Publisher of all
of the agreements, conditions, covenants, and obligations of Publisher contained
in the Agreement. In the event that Publisher fails to perform, keep, observe,
or fulfill any obligation in the manner provided in the Agreement (following any
applicable cure periods), Parent immediately shall cure or remedy each of such
obligations to be performed, kept, observed, or fulfilled.

Publisher consents and agrees that, without notice to or by Parent and without
affecting or impairing the obligations of Publisher hereunder, Yahoo! may, by
action or inaction: (a) compromise, settle, extend the duration or the time for
the relevant cure period of, or discharge the performance of, or may refuse to
or otherwise not enforce the Agreement; or (b) amend or modify in any manner and
at any time (or from time to time) any portion of the Agreement with Publisher
directly with Parent. No action or proceeding by Parent under any document or
instrument evidencing the guaranteed obligations shall serve to diminish the
liability of Parent under this section except to the extent that Yahoo! finally
and unconditionally shall have realized payment by such action or proceeding.

Parent represents and warrants to Yahoo! that Publisher has the requisite
authority to provide the representations and warranties as set forth in
Section 15 above. Parent hereby covenants that Parent will continue to keep
Yahoo! informed and will provide prior written notice of Publisher’s inability
to perform under the Agreement and of all other circumstances which bear upon
the risk of nonperformance of the guaranteed obligations.

23. Notice. Notice will become effective when delivered: (a) by courier to the
address in the SO (established by written verification of personal, certified or
registered delivery by courier or postal service); or (b) by fax to the fax
number in the SO (established by a transmission report and followed by a copy
sent by courier or certified or registered mail). All notices

to Yahoo! Sarl must include a copy to 4th Floor, 125 Shaftesbury Avenue, London,
WC2H 8AD, Fax: 44 (0) 207 131-1775, Attn: Legal. The parties will notify each
other of updated addresses and/or fax numbers.

24. PR. No party will issue a press release or other written public statement
regarding this Agreement without the other party’s written approval, except that
either party may communicate the general nature of this Agreement to current and
potential customers (and, in the case of Yahoo!, Advertisers) and Yahoo! may
list Publisher as a Yahoo! publisher. No cure period shall apply to a breach of
this Section.

25. Assignment. Yahoo! may assign all or part of this Agreement to a Yahoo!
Related Party. [*]. Other than as above, neither party may assign any rights or
duties under this Agreement without the other party’s written consent, not to be
unreasonably withheld. Any assignment without such party’s consent will be void.

26. Agreement. Executed counterparts will each be deemed originals. The parties
can rely on fax copies of the signed Agreement as if they are originals. Only a
written instrument executed by the party expressly waiving compliance may waive
any terms of this Agreement. This is the entire agreement between the parties on
this subject and it supersedes any other agreements on this subject. Amendments
must be in writing and signed by an officer of each party. If any part of this
Agreement is invalid, the remainder shall remain in force and the invalid
portion will be replaced with a valid provision coming closest to the parties’
intent and having like economic effect. Each party will use commercially
reasonable efforts to give the other party 20 days written notice of its intent
to file this Agreement with the SEC or other regulatory agency and to consult
with the other party for the purpose of incorporating reasonable proposed
redactions.

27. Law and Venue. This Agreement will be governed by California law, without
regard for its conflict of law principles. Each party hereby consents to
personal jurisdiction and exclusive venue in the federal and state courts
located in Santa Clara County, California.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

28. Expiration/Termination. When this Agreement expires or is terminated: all
rights and licenses will terminate immediately and Publisher will immediately
cease using the Links, Results and Marks; Sections 6 (solely to the extent
required to reconcile and pay any amounts owed to either party as of the
termination or expiration date), 7, 8, 9, 10, 13-19, 22, 23, 26, 27, 28, 29, 30
and 31 of this Attachment B; and Sections 4 and 6 of the Trademark Attachment
will survive; and Yahoo! will promptly pay Publisher any undisputed amounts owed
under this Agreement, and Publisher will promptly refund to Yahoo! any unearned
portion of any payments made.

29. Force Majeure. A party will not be liable for failing to perform because of
strikes, riots, natural disasters, Internet outages, terrorism, acts of god or
government action.

30. Independent Contractors. The parties are independent contractors, not
agents, partners, employees or joint venturers.

 

31. Definitions.

Above the Fold or ATF: means persistently visible on the first computer screen
shown when visiting a web page without refreshing, resizing, or closing such
page or sending it to the background, and without a need by the user to scroll
down, right or left to view the content, at a screen resolution of 1024 x 768.

Ad Code: the JavaScript or other code that initiates a Query when a User goes to
an Ad Page.

Advertiser: any entity providing advertising content to paid marketplace
databases for display as Paid Results.

Advertiser Landing Page: the landing page of the Advertiser associated with a
Paid Result.

Agreement: see preamble in Attachment B.

Compliance: [*]

 

Confidential Information: any information disclosed by either party to the other
party during the Term (and any renewals terms), either directly or indirectly,
in writing, orally or by inspection of tangible objects, which is designated as
“Confidential,” “Proprietary” or some similar designation. All of the terms of
this Agreement shall be deemed “Confidential.” Information communicated orally
will be considered Confidential Information if such information is designated as
being Confidential Information at the time of disclosure and confirmed in
writing as being Confidential Information within 20 business days after the
initial disclosure, or such that under all of the circumstances surrounding
disclosure a reasonable person would consider such information the confidential
and/or proprietary information of the disclosing party, whether disclosed orally
or in writing. Confidential Information includes non-public information
Publisher provides to Yahoo! hereunder for the purpose of obtaining Yahoo!’s
approval of an Affiliate, Syndicated Site or Application, including without
limitation the identity of any potential third party affiliate or non-public
information regarding such third party, website or Application. Confidential
Information will not, however, include any information which (a) was publicly
known and made generally available in the public domain prior to the time of
disclosure by the disclosing party; (b) becomes publicly known and made
generally available after disclosure by the disclosing party to the receiving
party through no action or inaction of the receiving party; (c) is already in
the possession of the receiving party at the time of disclosure by the
disclosing party; (d) is obtained by the receiving party from a third party
without a breach of such third party’s obligations of confidentiality; or (e) is
independently developed by the receiving party without use of or reference to
the disclosing party’s Confidential Information.

Gross Revenue: see Section 5(a) of Attachment B.

Hyperlinks: words that are displayed in the form of hyperlinks, that generate a
Query when clicked on or used by a user.

Hyperlink Results: the content of Advertisers served from paid marketplace
databases in the Territories in response to a Query generated by a Hyperlink,
provided for display as sponsored listings. Hyperlink Results do not include Web
Search Results.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

15



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

Links: any code or technology provided or licensed to Publisher by Yahoo! to
enable the transmission of a Query from a Search Box, Address Bar, Hyperlink or
[*] to Publisher and Ad Code, to the extent included in the SO.

Image Search Results: the responses served from Image search databases ranked by
an algorithm designed to determine relevance.

Local Search Implementation: means an implementation, whether as a separate
product or service, integrated into a product or service or as a User-selectable
feature or option that is part of a product or service, whereby geographic
(e.g., city or zip code specific) local search results, such as directory
results or other results generated from a database or databases of
local-specific content, are displayed to a User.

Marks: any Yahoo! trademark shown in the Mockups.

Matched Ads: the content of Advertisers served from paid marketplace databases
in the Territories in response to a Query generated from the Ad Code.

Mockups: the mockups of Publisher’s Offerings that are attached to this
Agreement or that are approved in writing by Yahoo! (email sufficing) pursuant
to the terms and conditions of this Agreement.

News Search Results: the responses served from Yahoo Inc.’s News search
databases ranked by an algorithm designed to determine relevance.

Paid Results: Paid Search Results, Hyperlink Results, [*] and/or Matched Ads.
Paid Results do not include Web Search Results, Image Search Results, Video
Search Results, or News Search Results.

Paid Search Results: the content of Advertisers served from paid marketplace
databases in the Territories in response to a Query generated through a Search
Box, provided for display as sponsored listings. Paid Search Results do not
include Web Search Results, Image Search Results, Video Search Results, or News
Search Results.

Parent: InfoSpace, Inc.

Payment Period: see Section 6 of Attachment B.

Publisher Content: all content residing on Publisher’s Offerings, including
third party content, but excluding the Links, Results, Marks and any other
content or materials provided by Yahoo!.

Publisher Related Party: Publisher, Parent or their subsidiaries and affiliates
where such entities either control, are controlled by or are under common
control with Publisher or its Parent. In the event of an assignment of all or
part of this Agreement to a Publisher Related Party, the term “Publisher” used
in this Agreement shall be deemed to refer exclusively to the Publisher Related
Party, to the extent of the assignment (as to both the Publisher Related Party’s
responsibilities and rights); provided that no assignment will limit the scope
of Parent’s guaranty in Section 22 of Attachment B above.

Publisher’s Offerings: all Sites, Syndicated Sites, and Applications identified
in the SO and any Attachment or Exhibit, or otherwise approved by Yahoo!
pursuant to the terms and conditions of this Agreement, including the top-level
domains, successor sites and such webpages within those top-level domains for
each offering as mutually agreed upon by the parties.

Query: a search query initiated from the Search Box, a Hyperlink or an [*], or a
request for Matched Ads initiated by the Ad Code on an Ad Page.

Results: Paid Search Results, Web Search Results, Hyperlink Results, Matched
Ads, Image Search Results, News Search Results, Error Results and/or Video
Search Results, to the extent included in this Agreement and as appropriate to
the context.

Search Box: a graphical area in which a user can enter a Query.

SO: the Service Order.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

16



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

Term: the period between the Start Date and the End Date, plus any renewal
periods, unless terminated earlier as provided in this Agreement.

Territory: [*]. The aforementioned countries or regions may be updated by Yahoo!
from time to time during the Term.

Third-Party Paid Results: paid search listings provided by any party other than
Yahoo! or a Yahoo! Related Party that Publisher displays on Publisher’s
Offerings.

Traffic Quality Scale: the scale used by Yahoo! to measure traffic quality in a
manner consistent among all Yahoo! search marketing publishers.

User: an end user of a Publisher’s Offering.

Video Search Results: the responses served from Video search databases ranked by
an algorithm designed to determine relevance.

Web Search Results: the responses served from Web search databases, ranked by an
algorithm designed to determine relevance.

Yahoo! Related Party: Yahoo! or Yahoo! subsidiaries and affiliates where such
entities either control, are controlled by or are under common control with
Yahoo!. In the event of an assignment of all or part of this Agreement to a
Yahoo! Related Party, the term “Yahoo!” used in this Agreement shall be deemed
to refer exclusively to the Yahoo! Related Party, to the extent of the
assignment (as to both the Yahoo! Related Party’s responsibilities and rights).


 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

17



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

ATTACHMENT C - TRADEMARK LICENSE ATTACHMENT

 

1. License to Marks. During the Term and subject to Publisher’s compliance with
this Agreement, Yahoo! grants to Publisher a limited, non-exclusive,
non-assignable, non-transferable, non-sublicensable (unless explicitly provided
for under this Agreement), royalty-free license to display any Marks shown in
the Mockups, solely for purposes contemplated in this Agreement.

 

2. Conditions of License. Publisher may display the Marks solely as described in
this Agreement. Publisher may not alter any of the Marks.

 

3. No Assertions as to Marks. Publisher will not (a) assert any trademark or
other intellectual property or proprietary right in the Marks or in any element,
derivation, adaptation, variation or name thereof; (b) contest the validity of
any of the Marks; (c) contest Yahoo!’s or its licensors’ ownership of any of the
Marks; or (d) in any jurisdiction, adopt, use, register, or apply for
registration of, whether as a corporate name, trademark, service mark or other
indication of origin, or as a domain name, any Marks, or any word, symbol or
device, or any combination confusingly similar to, or which includes, any of the
Marks.

 

4. Goodwill in Marks. As between Yahoo! and Publisher, any goodwill resulting
from Publisher’s use of any Marks will inure to the benefit of Yahoo! and/or its
licensors and will automatically vest in Yahoo! and/or its licensors upon use by
Publisher. Publisher will not engage in any action that may dilute, diminish, or
otherwise damage Yahoo!’s or its licensors’ rights and goodwill in the Marks.

5. Trademark Guidelines. To the extent consistent with the Mockups, Publisher
will abide by the attached Yahoo! Mark Usage Guidelines. If Yahoo! provides any
updated guidelines during the Term, Publisher will comply with the updated
guidelines to the extent consistent with the Mockups within a reasonable period
of time; [*]. Updates to the guidelines will generally address graphical and
technical aspects of the Marks (such as color).

 

6. Ownership of Marks. As between Yahoo! and Publisher, all right, title and
interest in the Marks are exclusively owned by Yahoo!, its licensors and/or its
Advertisers. Yahoo! grants no rights to the Marks except for the limited license
granted above. Yahoo! reserves any rights not expressly granted and disclaims
all implied licenses.

 

7. Misc. If there is any conflict between this Trademark License Attachment and
any other provision of the Agreement, the terms of this Trademark License
Attachment will govern as to Publisher’s use of the Marks.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

18



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

YAHOO! MARK USAGE GUIDELINES

1. Publisher may use the Marks solely for the purpose authorized by Yahoo!
herein and only in compliance with the specifications, directions, information
and standards supplied by Yahoo! and modified by Yahoo! from time to time in
accordance with the Agreement.

2. Publisher agrees to comply with any reasonable requirements established by
Yahoo! concerning the style, design, display and use of the Marks; to correctly
use the trademark symbol™ or registration symbol® with every use of the
trademarks, service marks and/or tradenames as part of Yahoo!’s Marks as
instructed by Yahoo!; and to use the registration symbol® upon receiving notice
from Yahoo! of registration of any trademarks, service marks and/or tradenames
that are part of the Marks.

3. Publisher may not alter the Marks in any manner, or use the Marks in any
manner that may dilute, diminish, or otherwise materially damage Yahoo!’s rights
and goodwill in any Yahoo! Mark.

4. Publisher may not use the Marks in any manner that implies sponsorship or
endorsement by Yahoo! of services and products other than those provided by
Yahoo!.

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

19



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

ATTACHMENT D - SOFTWARE ATTACHMENT

 

1. Definitions.

 

a. “Application” means a software application of Publisher or any software
application of an Affiliate (approved in accordance with the requirements
contained in the Syndication Attachment).

 

b. “Bundled Application” means any software application other than an
Application that is distributed as part of a bundled download or installation
with any Application, where the term “bundled” means that the User may not
separately download or install the Application without also downloading or
installing the Bundled Application.

 

c. “Certification Program” means the TRUSTe Trusted Download Program, or such
other program used to verify that software applications distributed by Yahoo!
partners meet certain guidelines.

 

d. “Certification Provider” means TRUSTe or such other provider of the
Certification Program, whether Yahoo!, Yahoo! or a designated third party.

 

e. “Certified/Certification” means the status of meeting the criteria of the
Certification Program and of having an up-to-date certification from the
Certification Provider.

 

2. Links and Results. Publisher may include the following Links and Results in
or through Applications:

 

  x Search Box: Paid Search Results

 

  x Search Box: Web Search Results

 

  x Ad Code: Matched Ads

 

Each Certified Application will conform substantially to the Mock-ups for such
Application.

 

3. Software Guidelines. Publisher will comply with the Yahoo! Downloadable
Software Guidelines attached hereto as Exhibit 2, as may be updated from time to
time in Yahoo!’s sole discretion (“Software Guidelines”). Any material
non-compliance with the Software Guidelines shall constitute a material breach
of this Agreement.

 

4. Representations and Warranties. Publisher represents and warrants that at all
times during the Term it shall [*] ensure that all Applications and the
distribution of all Applications will comply with all applicable laws, rules and
regulations and such general guidelines as Yahoo! may require.

 

5. Notification. Each party will promptly inform the other party of any third
party claim or governmental action or investigation of which the party becomes
aware that is related to an Application or the distribution of an Application.

 

6. Misc. In the event of a conflict between the terms of this Software
Attachment and any other provision of the Agreement, the terms of this Software
Attachment will govern as to Applications. In the event that any applicable law
or regulation contains more stringent requirements than this Software
Attachment, the more stringent requirements will apply.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

20



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

SOFTWARE MOCKUPS

Dogpile Toolbar

Approved Toolbar Mockup

LOGO [g182209img010.jpg]

LOGO [g182209img011.jpg]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

21



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

EXHIBIT 1 TO SOFTWARE ATTACHMENT

[*]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

22



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

EXHIBIT 2 TO SOFTWARE ATTACHMENT

 

 

Yahoo! Downloadable Software Guidelines

Guidelines for Downloadable Applications

 

Purpose of this document: These guidelines are designed for Yahoo! publishers
who offer downloadable Applications, such as toolbars, that provide users with
access, directly or indirectly, to Yahoo! Paid Results.

 

I.       General Requirements

 

1.        All downloadable Applications, Syndication Affiliates, and Bundled
Applications must be approved in advance by Yahoo!.

 

2.        It is the publisher’s obligation to ensure that Syndication Affiliates
abide by these guidelines.

 

3.        If Yahoo! uncovers suspected non-compliance with these guidelines, an
Application will be subject to enforcement procedures.

 

4.        Yahoo! may require, in its sole discretion, that a new Application
receive Certification through a third party certification program approved by
Yahoo!.

 

II.     User Consent

 

1.        User consent must always be obtained prior to the initial download and
installation. Installations without user consent are prohibited.

 

2.        User consent to download and install must be obtained for each
Application.

 

3.        All user notices must be in plain language and prominently displayed.

 

III.    Notices and Disclaimers

 

1.        The publisher must provide a primary notice to the user that clearly
discloses specific behaviors such as:

 

a.        Redirecting the user’s Internet searches;

 

b.        Adding a toolbar to the user’s web browser or modifying the
functionality of the browser or desktop;

 

c.        Changing the user’s home page, default search provider, or error page
handling, or otherwise modifying browser settings;

 

d.        Changing the user’s default provider, web proxy, security or Internet
settings; or

 

e.        Causing known material adverse effects on system performance for
typical users.

 

2.        The publisher must provide an end user license agreement and privacy
statement that:

 

a.        Is conspicuous and ensures that users understand what they are
downloading; and

 

b.        Explains functionalities that impact the user experience.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

23



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

 

IV.   Uninstalling Applications

 

1.      Instructions for uninstalling must be easy for the user to find and
understand.

 

2.      Methods for uninstalling must be available in places where users are
accustomed to finding them, such as the Add/Remove Programs feature in the
Windows Control Panel, and the name of the Application should be the same as the
one listed during the download/installation and on the Application itself.

 

3.      Uninstalling the Application must remove all files associated with the
particular Application being uninstalled, and cannot be contingent on a user’s
providing personally identifiable information, unless that information is
required for account verification.

 

V.     Unacceptable Activities

 

         Publishers and their Syndication Affiliates may not do any of the
following:

 

1.      Take control of a user’s computer maliciously by:

 

a.      Sending unsolicited computer information or material to others;

 

b.      Accessing, hijacking or otherwise using the computer’s modem or Internet
connection or service, and thereby causing damage to, the computer or causing
the owner or authorized user, or a third party defrauded by such conduct, to
incur charges or other costs that are not authorized by the owner or user;

 

c.      Using the computer as part of an activity performed by a group of
computers that causes damage to another computer;

 

d.      Delivering advertisements that cannot be closed without turning off the
computer or closing all other sessions of the Internet browser; or

 

e.      Using hacking software in order to gain administrative-level access to a
computer and use it in an unauthorized manner.

 

2.      Modify the security or other settings that protect user privacy or
otherwise cause damage to the normal operation of the computer.

 

3.      Collect personally identifiable information through the use of a
keystroke logging function (e.g., storing username and password).

 

4.      Induce the user to provide personally identifiable information by
intentionally misrepresenting the identity of the person seeking the
information.

 

5.      Misrepresent the nature or purpose of the download.

 

6.      Prevent reasonable efforts to block the download, installation or
execution of the Application.

 

7.      Remove, disable, or render inoperative a security, anti-spyware or
anti-virus technology installed on the computer.

 

8.      Install or execute the downloadable Application on the computer with the
intent of causing a person to use the downloadable Application in a way that
violates any other provision of this section.

 

9.      Allow any downloadable Application to be bundled with material violating
the above policies.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

24



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

ATTACHMENT E - SYNDICATION ATTACHMENT

 

1. Definitions.

(a) “Affiliate” means a third party approved by Yahoo! under the terms and
conditions of this Agreement: (i) to or for whom Publisher sublicenses,
distributes or provides access to Links and Results, or desires to do any of the
foregoing, (ii) on whose behalf Publisher hosts or display Links and/or Results,
or (iii) with whom Publisher shares the Paid Results payments that Publisher
receives from Yahoo! under this Agreement.

(b) “Syndicated Site” means an Affiliate website or Application that Yahoo!
approves pursuant to Exhibit 1. Additional or successor sites owned or operated
by Affiliates must each be individually approved for sublicensing pursuant to
Exhibit 1 to the Syndication Attachment.

2. Links and Results. If set forth in the SO), Publisher may sublicense the
following Links and Results to Syndicated Sites (except with respect to [*]:

[*]

 

3. Approval; Monitoring Process.

(a) Publisher must obtain Yahoo!’s written approval of each Affiliate and each
Syndicated Site pursuant to Exhibit 1. Publisher will not sublicense, display,
host or otherwise provide Links or Results to or for any Affiliate or any
Syndicated Site that has not been approved by Yahoo! in writing or for which
Yahoo! has terminated its approval. Publisher may request approval of new
Affiliates and Syndicated Sites by following the procedures set forth in Exhibit
1 to this Syndication Attachment, which procedures may be subject to change upon
mutual agreement of the parties. Publisher and Yahoo! will work together to
establish and comply with a syndication monitoring process, which process may be
subject to change upon mutual agreement of the parties.

(b) Yahoo! may accept or reject any proposed Affiliate and any proposed
Syndicated Site for any reason in its sole and absolute discretion [*].

(c) Affiliates and Syndicated Sites approved as of the Start Date are listed in
Exhibit 2 to this Syndication Attachment.

4. Required Terms. Publisher’s written agreement with each Affiliate will
include the Affiliate’s explicit agreement that [*].

 

5. Publisher’s Additional Obligations.

(a) Unless Yahoo! consents in writing, Publisher will not permit Affiliates to
[*]. If Yahoo! agrees to allow an Affiliate to [*], Publisher will require the
Affiliate to meet all of Publisher’s obligations under this Agreement pertaining
to [*] and such other guidelines as Yahoo! may require.

(b) Publisher will ensure that neither Links nor Results are provided to any
third party other than an Affiliate that owns a Syndicated Site or Application,
and are not sublicensed or distributed beyond the Syndicated Site or Application
without Yahoo!’s prior written approval in each instance. [*].

(c) Publisher will [*] ensure that the Affiliate complies with the provisions of
its agreement with the Affiliate and with this Agreement. For clarity, the
parties agree that all of Yahoo!’s rights and Publisher’s obligations under this
Agreement apply to Syndicated Sites. Notwithstanding anything to the contrary in
this Agreement, Publisher may sublicense Links and Results with respect to Error
Implementation to Paxfire, Inc. through Affiliates and Syndicated Sites, subject
to Yahoo!’s written approval.

(d) Publisher will maintain the technical ability to immediately suspend its
provision of Links and Results for individual Affiliates and individual
Syndicated Sites.

(e) Publisher will provide Yahoo! with a list of Internet Protocol addresses of
its own servers and Affiliates’ servers used to send Queries to Yahoo!
(“Recognized Servers”) and promptly notify Yahoo! in writing of any changes or
additions to such list. Yahoo! will have no obligation to make payment to
Publisher with respect to Queries from servers that are not Recognized Servers.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

25



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

(f) Publisher will notify Yahoo! of any Affiliate’s failure to comply with any
of these requirements in accordance with the external monitoring provisions
attached hereto.

(g) Upon Yahoo!’s request, Publisher will provide Yahoo! with a list of all
Affiliates and Syndicated Sites. [*].

6. Exclusion of Revenue. Yahoo! reserves the right to exclude from Gross
Revenue, and Yahoo!’s calculation of any amounts owed to Publisher, any Gross
Revenue generated from [*].

7. No Restrictions. Subject to and except for each party’s confidentiality
obligations under Section 13 of Attachment B, nothing in this Agreement will
prevent either party or the Yahoo! Related Parties or Publisher Related Parties
from marketing or providing any product or service directly to any third party,
including any prospective or approved Affiliate.

8. Misc. In the event of a conflict between the terms of this Syndication
Attachment and any other provision of the Agreement, the terms of this
Syndication Attachment will govern as to sublicensing of Links and Results.


 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

26



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

EXHIBIT 1 TO SYNDICATION ATTACHMENT

[*]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

27



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

3. Syndicated Partner Approval Form

Syndication Partner Approval Form

Company hereby submits the implementation as expressly described and set forth
below (the “Company Implementation”) for review and approval by InfoSpace
pursuant to and in accordance with that certain Content and Services Agreement
between the parties (the “Agreement”). Company shall not access, distribute or
otherwise use any of the Content and Services in connection with the Company
Implementation unless and until Company receives InfoSpace’s written notice of
approval, or through any other website, downloadable application or otherwise
(including without limitation various co-branded implementations or
modifications of the approved implementation) without InfoSpace’s prior review
and written approval in accordance with the Agreement.

[*]

 

 

 

 

 

 

 

 

 

 

 

 

By submitting this SPAF to InfoSpace, Company represents and warrants that the
information set forth above and in the Company and Implementation Information
Sheet below is true and correct and that the Company Implementation as described
herein is the sole manner in which Company will access and use the Content and
Services.

Signed and submitted as of the      day of         , 20XX by:

 

 

Signature of Authorized Company Representative

   

 

    Name and Title of Authorized Company Representative    

 

Approved:      Legal    ¨  Yes VP – Business Development    ¨  Yes Executive VP
   ¨  Yes Compliance Manager    ¨   Yes

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

28



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

Company and Implementation Information Sheet A. BUSINESS
INFORMATION                                                         Date:     

Company Name:

Company Address:

Corporate Information   

 

State of Incorporation:

Date Incorporated:

List of Officers:

 

Corporate URL:

 

Previous Corporate Names / Holding Companies, Related or Affiliated Entities

 

  

Corporate Parent (if any):

 

Related or Affiliated Companies (if any, specify relationship to the Company):

Company Contact Information   

Contact Name:

Contact Title:

Contact Address:

 

Contact Phone:

B. [*] [*]    [*]      C. [*] [*]    [*] Search History   

Do you currently have any relationship with, or have you ever or do you
currently receive feeds or display search results from any of the following:

Google: ¨ Yahoo!: ¨ Yahoo!: ¨ Find What: ¨ Ask: ¨ LookSmart: ¨ Enhance
Interactive: ¨ (check all that apply)

 

Have you ever been terminated by Yahoo!, Yahoo!, Google or any other pay for
performance program? NO ¨ YES ¨ (if yes, please explain below)

 

Litigation and Investigations   

Have you been or are you currently a plaintiff or defendant in any litigation,
arbitration or mediation relating to the provision, distribution or display of
search results or downloadable applications or that does or could have adverse
effects on your ability to fulfill your obligations under your agreement with
InfoSpace? NO ¨ YES ¨ (If yes, provide tribunal name, case number and a short
summary of the matter and outcome or status)

 

Have you been or are you currently the subject of any formal or informal
governmental actions or investigations, including but not limited to actions and
investigations by regulatory and law enforcement agencies?

 

NO ¨ YES ¨ (If yes, to the extent not prohibited by a binding court or
governmental order, provide name of investigating body and describe the topic of
the investigation and outcome or status)

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

29



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

[*]

By submitting this SPAF Addendum to InfoSpace, Company represents and warrants
to InfoSpace that the information included in this SPAF Addendum is true and
correct and that the Company Implementation as described above is the sole
manner in which Company will access and use the Content and Services.

Signed and submitted as of the      day of             , 2007 by:

 

 

Signature of Authorized Company Representative

  

 

   Name and Title of Authorized Company Representative   

 

Approved:      VP – Business Development    ¨  Yes Executive VP    ¨  Yes
Compliance Manager / Legal    ¨   Yes

NOTE: For minor operational changes that do not require separate approval from
third party content providers, internal approval from one of the following is
sufficient:

 

Approved (Minor Operational Changes):      Executive VP (or Mike Glover)   
¨  Yes Compliance Manager / Legal    ¨   Yes

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

30



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

EXHIBIT 2 TO SYNDICATION ATTACHMENT

APPROVED AFFILIATES AND APPROVED SYNDICATED SITES

(as of the Start Date)

[*]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

31



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

ATTACHMENT F - ERROR IMPLEMENTATION ATTACHMENT

 

A. Definitions.

 

(1) Address Bar: the field normally referred to as the address bar of an
Internet browser, through which a User can enter URLs or Keywords, and from
which Publisher may capture such erroneous or incomplete URLs and Keywords when
entered by a User using the Error Redirection Services.

 

(2) Error Categories: the categories that may be relevant to the User’s Error
Query, as determined by Yahoo!’s mapping technology, and that are served as
Hyperlinks from Yahoo!’s databases in response to Error Queries sent by
Publisher to Yahoo! from a Search Box on a Landing Page, an Address Bar or an
Erroneous Hypertext Links, which Hyperlink categories are provided for display
on Error Landing Pages.

 

(3) Error Landing Pages: the webpages, hosted by Publisher or an Affiliate,
displayed by Publisher in response to an Error Query that display (a) a Search
Box, Suggestion Links and Related Terms, and (b) at Publisher’s discretion or as
otherwise mutually agreed upon by the parties, Error Categories, Error Results
and Web Search Results, as shown in the Mockups.

 

(4) Error Results: the content of Advertisers served as Paid Results from paid
marketplace databases in the Territories in response to Error Queries sent by
Publisher to Yahoo! from a Search Box on a Landing Page, an Address Bar or an
Erroneous Hypertext Link, which responses are provided for display as Paid
Results on Landing Pages above any Web Search Results. Error Results do not
include Web Search Results.

 

(5) Error Redirection Services: error redirection services that identify and
redirect Error Queries on website sites at the network level.

 

(6) Error Queries: a Query that is sent by Publisher to Yahoo! when a User
enters an erroneous or incomplete URL in an Address

 

Bar, clicks on an Erroneous Hypertext Link or enters a Keyword into an Address
Bar.

 

(7) Erroneous Hypertext Links: Hypertext links that consist of erroneous or
incomplete URLs.

 

(8) Keyword(s): for the purpose of this Error Implementation Attachment, the
term “Keyword(s)” means a term or terms that do not contain a period, back
slash, colon, http, www, ww, wwww, any top level domain (eg. .com, .net) or any
common misspellings of top level domains.

 

(9) Landing Pages: Error Landing Pages and Web Search Results Pages.

 

(10) Related Terms: the Keyword search terms that may be relevant to an Error
Query, as determined and served by Yahoo!, for display as Hyperlinks on Landing
Pages.

 

(11) Suggestion Links: the suggested or corrected URLs, domains or Keywords that
may be relevant to an Error Query as determined and served by Yahoo! for display
as Hyperlinks above all Results, Error Categories and Related Terms on Error
Landing Pages.

 

(12) Web Search Error Results Page: the web pages hosted by Publisher or an
Affiliate that display (a) a Search Box and Paid Search Results and (b) at
Publisher’s discretion or as otherwise mutually agreed upon by the parties,
Related Terms and Web Search Results, as shown in the Mockups.

 

B. Implementation.

 

(1)

Upon a User typing an entry into the Address Bar that results in an Error Query
as identified by the Error Redirection Services, Publisher will send such Error
Query to Yahoo! and directly transfer the User to an Error Landing Page.
Notwithstanding anything to the contrary in this Agreement, with respect to
Error Landing Pages, Publisher will not display or link to any content
(including without limitation Third Party Paid Results) other

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

32



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

 

than the elements set forth in Section A(3) of this Error Attachment, [*].

 

(2) Upon a User typing a Keyword or Keywords into a Search Box on an Error
Landing Page or clicking on a Suggestion Link that is a Keyword, a Related Term
or an Error Category, Publisher will send such Query to Yahoo!. Yahoo! will
respond to such Query with Error Results, and Publisher will directly transfer
the User to a Web Search Error Results Page. Publisher may implement and display
Web Search Results on Web Search Error Results Pages below any Error Results.
Publisher will not display or link to any content (including without limitation
Third Party Paid Results) other than the elements set forth in Section A(12) of
this Error Attachment, on any Web Search Error Results Page without Yahoo!’s
prior written consent.

 

(3) Publisher will (a) provide a simple method for Users to opt out of having
their Error Queries being redirected to Yahoo!, such as through a link on the
Landing Pages or a software setting change, and (b) preserve such User opt-out
preferences from session to session.

 

(4) [*].

 

(5) [*].

 

C. Representations, Warranties and Covenants. Publisher represents and warrants
that, with respect to any Error Implementation, the applicable Affiliate has
granted Publisher the right to redirect and send Error Queries from the
applicable Affiliate’s Syndicated Site to Yahoo!, that Publisher has the right
to redirect and send Error Queries to Yahoo!, and that Publisher’s redirection
and transmission (1) does not violate the Intellectual Property rights of any
third party; (2) does not violate any applicable law; and (3) is not subject to
any injunction. If any of the foregoing (1)-(3) apply to Publisher’s redirection
and transmission of an Error Query from the Address Bar, then Publisher shall
not direct such Error Query to any webpage associated with Yahoo! or on which
Links or Results are available. Publisher will promptly notify Yahoo! of any
claim made or threatened against it concerning its redirection and transmission
of Error Queries.

D. Yahoo! Rights. Notwithstanding anything in this Agreement to the contrary and
without limitation of Yahoo!’s other rights and remedies, Yahoo! may decline to
respond to Error Queries or may require Publisher to block the display of one or
more Error Landing Pages if Yahoo! reasonably believes that (a) Publisher does
not have the right to use or to associate Error Category, Related Terms,
Suggestion Links or Error Results data or content with an Error Query, or
(b) the association of Error Category, Related Terms, Suggestion Links or Error
Results data or content on Error Landing Pages in response to an Error Query
(i) violates the intellectual property rights of a third party, (ii) is
libelous, defamatory or obscene, or (iii) might create liability for Yahoo!.

 

E. Policies. Yahoo! may change or add to these policies in its sole discretion
by informing Publisher in writing (email sufficing), and [*]. Yahoo!, in its
sole discretion, may decline to respond to, any Error Queries that include the
following:

 

(1) trademarks, company names, and names of specific natural persons (including
misspellings), such as McDonalds.com, macdnlds.com, xcerox.com, micaljordan.com;

 

(2) words which would evoke a question of legality, such as automatic or
military-style assault weapons, cracked or pirated software (eg, words like
appz, warez, cracks, crackz, hacks, hackz), falsely obtained passwords (eg,
words like passwordz), prostitution services, and questionable substances or
words alluding to the ingestion of questionable substances;

 

(3) defamatory, libelous or threatening language, such as racial or religious
epithets or language related to doing physical harm to people or their property;

 

(4) vulgar or obscene language, such as f-ckyu.com;

 

(5) any language that might advocate or glorify torture, rape or any other
illegal or harmful act; and

 

(6)

any language that is sexually explicit,

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

33



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

 

including but not limited to language related to prostitution, child pornography
or underage sex, bestiality, necrophilia, incest or pedophilia.

 

F. Compensation. Yahoo! reserves the right to exclude from Gross Revenue and
Yahoo!’s calculation of any amounts owed to Publisher any Gross Revenue
generated from [*].

 

G. Misc. In the event of a conflict between the terms of this Error
Implementation Attachment and any other provision of the Agreement, the terms of
this Error Implementation Attachment will govern as to Error Queries from an
Address Bar, Search Box or Erroneous Hypertext Links for Error Results.


 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

34



--------------------------------------------------------------------------------

EXECUTION COPY    YAHOO! PUBLISHER NETWORK CONTRACT #1-23975446

 

ATTACHMENT G - [*] ATTACHMENT

[*]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

35